Case 3:18-cv-00162-GMG Document 24 Filed 12/17/18 Page 1 of 1 PageID #: 141



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG


S.L., a minor, by and through her
parent and legal guardian, D.L.,

             Plaintiff,

v.                                                  CIVIL ACTION NO.: 3:18-CV-162
                                                    (GROH)

CITY HOSPITAL, INC. d/b/a BERKELEY
MEDICAL CENTER, a subsidiary of West
Virginia University Hospitals-East, Inc.
d/b/a WV UNIVERSITY HEALTHCARE,

             Defendants.


                     ORDER GRANTING PRO HAC VICE ADMISSION

      Upon consideration of the Application for Admission Pro Hac Vice of Samantha

Crane [ECF No. 23], the Court ORDERS that the Application be, and the same is hereby,

APPROVED. The Applicant may appear pro hac vice in this matter on behalf of the

represented party.

      The Clerk of Court is DIRECTED to transmit copies of this Order to all counsel of

record herein.

      DATED: December 17, 2018
